UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2009 £ TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission file number:0-15224 Advance Display Technologies, Inc. (Exact name of registrant as specified in its charter) Colorado 84-0969445 (State of incorporation) (IRS Employer ID number) 7334 South Alton Way, Suite F, Centennial, CO 80112 (Address of principal executive offices)(Zip Code) (303) 267-0111 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESTNO£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES£NO£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “larger accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES£NOT As of November 20, 2009, there were 32,014,723 shares of the registrant’s common stock outstanding. ADVANCE DISPLAY TECHNOLOGIES, INC. INDEX PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets - September 30, 2009 (unaudited) and June 30, 2009 1 Consolidated Statements of Operations (unaudited) Three months ended September 30, 2009 and 2008 and for the period from March 15, 1995, inception, to September 30, 2009 2 Consolidated Statements of Cash Flows (unaudited) Three months ended September 30, 2009 and 2008 and for the period from March 15, 1995, inception, to September 30, 2009 3 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II.OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures Index Item 1. ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS September30, 2009 June30, 2009 (Unaudited) ASSETS Current Assets: Cash $ 135,970 $ 1,320,358 Component inventory, net of reserve for obsolescence 527,236 429,350 Work in progress inventory 1,795,481 1,624,001 Finished Goods inventory 619,342 531,685 Vendor deposits 42,898 29,775 Other current assets 75,635 54,893 Total current assets 3,196,562 3,990,062 Property and Equipment, Net 1,146,114 1,381,888 Deferred Manufacturing Costs, Net 300,202 344,134 Deposits 31,353 31,353 Total Assets $ 4,674,231 $ 5,747,437 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable Trade $ 514,423 $ 551,732 Related party 73,603 62,979 Senior secured revolving convertible note, net of debt discount, to related parties 9,477,010 7,135,357 Demand notes to related parties 100,000 100,000 Accrued interest payable to related parties 308,310 381,715 Other accrued liabilities 64,618 95,913 Total current liabilities 10,537,964 8,327,696 Long-term obligations, less current maturities 31,343 32,281 Total liabilities 10,569,307 8,359,977 COMMITMENTS AND CONTINGENCIES Stockholders’ Equity (Deficit): Preferred Series D stock, $.001 par value, 500,000,000 shares authorized, 177,002,763 shares issued and outstanding. 177,003 177,003 Common stock, $.001 par value,1,000,000,000 shares authorized, 32,014,723 issued and outstanding 32,015 32,015 Additional paid-in capital 23,250,290 23,201,490 Deficit accumulated during the development stage (29,354,384 ) (26,023,048 ) Total stockholders’ equity (deficit) (5,895,076 ) (2,612,540 ) Total Liabilities and Stockholders’ Equity (Deficit) $ 4,674,231 $ 5,747,437 (See accompanying notes to consolidated, unaudited financial statements) 1 Index ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September30, March15,1995 (Inception) Through September30, 2009 2008 2009 Consulting Revenue $ $ $ 91,014 Other Income: Related party interest income 162,761 Other interest income 407 430 30,900 Settlement Income 463,179 Other 550 Total revenue and other income 407 430 748,404 Costs and Expenses: Cost of consulting revenue 93,648 Manufacturing operations 554,253 754,507 3,446,984 General and administrative 488,333 476,409 9,389,196 Marketing 360,090 289,260 2,025,013 Research and development 288,755 70,275 9,017,601 Impairment of intangible assets 451,492 Interest expense – related party 243,047 49,411 4,707,641 Total costs and expenses 1,934,478 1,639,862 29,131,575 Operating Loss: (1,934,071 ) (1,639,432 ) (28,383,171 ) Other Income and (Expense): Changes in derivative conversion feature 4,917,976 Interest expense – derivative conversion feature (1,516,736 ) Amortization of debt discount (1,397,265 ) (4,349,066 ) Total other income and expense (1,397,265 ) (947,826 ) Loss Before Discontinued Operations and Extraordinary Gain $ (3,331,336 ) $ (1,639,432 ) $ (29,330,997 ) Loss from discontinued operations (202,278 ) Gain on disposal of discontinued operations 108,652 Loss Before Extraordinary Gain $ (3,331,336 ) $ (1,639,432 ) $ (29,424,623 ) extraordinary gain due to forgiveness of debt 328,785 NET LOSS $ (3,331,336 ) $ (1,639,432 ) $ (29,095,838 ) Accrued Preferred Series E Dividend (12,612 ) (258,546 ) Net Loss Applicable to Common Shareholders $ (3,331,336 ) $ (1,652,044 ) $ (29,354,384 ) net loss per common share(Basic and Dilutive): $ (.10 ) $ (.06 ) Weighted Average Number of Common Shares Outstanding 32,014,723 26,198,177 (See accompanying notes to consolidated, unaudited financial statements) 2 Index ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended September30, March15,1995 (Inception) Through September30, 2009 2008 2009 Cash Flows from Operating Activities: Net (Loss) $ (3,331,336 ) $ (1,639,432 ) $ (29,095,838 ) Adjustments to reconcile net (loss)to net cash used in operating activities: Loss from discontinued operations 202,278 Gain on disposition of discontinued operations (108,652 ) Gain on debt forgiven (496,777 ) Acquired research and development expense 2,536,494 Reserve for inventory obsolescence 30,954 254,030 Impairment of intangibles 451,492 Impairment of assets 164,706 374,957 920,036 Depreciation and amortization of property and equipment 176,655 160,541 1,247,822 Amortization of deferred merger costs 75,000 Stock and stock option compensation expense 43,188 49,377 673,334 Interest expense related to debt discount 1,397,265 6,242,638 Interest expense related to derivative conversion feature on debt 1,516,736 Change in derivative conversion feature (4,917,976 ) Loss on sale of property and equipment 8,765 (Increase)decrease in: Inventory (387,977 ) ( 558,848 ) (3,890,390 ) Vendor deposits (13,123 ) 29,300 (42,898 ) Other current assets (20,742 ) 8,476 (132,120 ) (Decrease)increase in: Accounts payable (26,685 ) (430,784 ) 550,327 Accrued interest payable to shareholders (73,405 ) 49,411 2,424,664 Other accrued liabilities (30,745 ) (16,973 ) (105,204 ) Net cash used in operating activities (2,071,245 ) (1,973,975 ) (21,686,239 ) Cash Flows from (to) Investing Activities: Purchases of property and equipment (61,655 ) (336,577 ) (2,183,277 ) Proceeds from sale of property and equipment 17,030 Long-term deposits (31,353 ) Deferred manufacturing costs (112,630 ) (525,598 ) Advances to affiliates (932,925 ) Purchase of notes receivable and security interest (225,000 ) Cash received in acquisition 303,812 Net cash used in investing activities (61,655 ) (449,207 ) (3,577,311 ) Cash Flows from (to) Financing Activities: Proceeds from stock sales 9,505,877 Proceeds from exercise of options 14,400 Proceeds from notes payable to shareholders 950,000 1,300,000 15,596,754 Proceeds from line-of-credit 299,505 Principal payments on leased equipment (1,488 ) (1,282 ) (17,016 ) Net cash provided by financing activities 948,512 1,298,718 25,399,520 Increase (decrease) in cash (1,184,388 ) (1,124,464 ) 135,970 Cash and cash equivalents, Beginning of Period 1,320,358 1,271,364 Cash and cash equivalents, End of Period $ 135,970 $ 146,900 $ 135,970 (See accompanying notes to consolidated, unaudited financial statements) 3 Index ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Continued) Three Months Ended September30, March15,1995 (Inception) Through September30, 2009 2008 2009 Supplemental Disclosure of Cash Flow Information: Cash paid for: Interest $ 316,452 $ $ 343,022 Non-cash transactions: Issuance of common stock for acquisition of Display Group, LLC and Display Optics, Ltd. and conversion of convertible debt $ $ $ 2,199,026 Conversion of notes payable stockholders to common stock $ $ $ 550,000 Conversion of interest payable on notes to notes payable $ $ $ 12,354 Retirement of shares in settlement $ $ $ 1,402 Extinguishment of debt and trade payables $ $ $ 496,777 Acquired membership interest in Regent Theaters and Regent Releasing, LLC $ $ $ 50,000 Conversion of Preferred Series C stock to common stock $ $ $ 1,844 Subscriptions for Preferred Series D stock $ $ $ 400,000 Cancellation of Subscriptions for Preferred Series D stock $ $ $ (325,000 ) Conversion of convertible, redeemable promissory notes to Preferred Series D Stock $ $ $ 740,000 Conversion of interest on convertible, redeemable promissory notes to Preferred Series D Stock $ $ $ 273,330 Conversion of demand notes and accrued interest to Preferred Series E stock $ $ $ 1,008,985 Conversion of convertible, redeemable Promissory notes, demand notes and accrued interest to Preferred Series F stock $ $ $ 4,549,015 Acquisition of 15,000,000 shares of Preferred Series D stock $ $ $ 75,000 Conversion of demand notes and accrued interest to senior secured revolving convertible note to related parties $ $ $ 2,694,362 Conversion feature on senior secured revolving convertible note to related parties $ $ $ 6,417,068 Discount on senior secured revolving convertible note to related Parties $ $ $ (4,934,312 ) Equipment acquired under capital lease $ $ 8,395 $ 42,606 Issuance of Common Stock for debt $ $ $ 5,000 Issuance ofshares of Preferred Series D stock for deferred compensation $ $ $ 304,500 Cancellation of unearned Preferred Series D stock $ $ $ (297,491 ) (See accompanying notes to consolidated, unaudited financial statements) 4 Index ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 1. – Interim Financial Statements These unaudited consolidated interim financial statements have been prepared by Advance Display Technologies, Inc. (the “Company”) in accordance with the rules and regulations of the Securities and Exchange Commission.The information furnished herein reflects all adjustments (consisting of normal recurring accruals and adjustments) that are, in the opinion of management, necessary to fairly present the operating results for the respective periods.Certain information and footnote disclosures normally present in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations.These unaudited consolidated interim financial statements should be read in conjunction with the audited financial statements and footnotes for the Company for its year ended June 30, 2009 included in the Company’s Annual Report on Form 10-K for that year.The results for the three-month interim period ended September 30, 2009 are not necessarily indicative of the results to be expected for the full year ending June 30, 2010. Going Concern The Company’s financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business.The Company is in the development stage, has not yet realized significant revenues from operations and is dependent on the continuation of outside funding which is not certain.Since inception, the Company devoted most of its efforts on raising capital and research and development efforts.More recently, the Company has begun manufacturing operations and related marketing and sales efforts.The Company has incurred losses since inception and has a working capital deficit of $7,341,402 and negative stockholders’ equity of $5,895,076 as of September 30, 2009.These issues raise substantial doubt about the Company’s ability to continue as a going concern. The Company’s current sales and marketing plan calls for a concentrated effort to generate sales of its proprietary SkyNet™ video display screens in the first half of fiscal 2010.The Company’s SkyNet™ LED Screen is a large, flexible, high resolution, video display screen that can be assembled in varying sizes and specifications according to a customer’s individual needs.Accordingly, the Company’s manufacturing process consists of assembling portions of the screens that can, in turn, be assembled into larger, custom sized screens.During the quarter ended September 30, 2009, the Company continued to build screen sub-assemblies and finished product inventory in order to be able to promptly respond to orders from prospective buyers.The Company is actively pursuing sales from specific domestic and international customers.The Company has not yet sold any of its SkyNet™ LED Screens and there can be no assurance that the Company will be able to do so in the future. On November 6, 2008, the Company entered into a Senior Secured Revolving Credit Facility (the “Credit Facility”) with DeGeorge Holdings Three LLC, a Delaware limited liability company (“Lender”), which is an affiliate of the Company’s majority shareholder and a member of its Board of Directors.On June 15, 2009, the Company and the Lender entered into the Amendment to the Credit Facility (the “Amendment”) that modified certain terms of the Credit Facility.See Note 3, Notes Payable – Related Parties. 5 Index ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS The Company believes the Credit Facility will provide sufficient financial resources to support its operations until June of 2010.Management believes that the Company’s continued existence after such funding is discontinued is dependent upon its ability to: (1) successfully raise new permanent capital; (2) secure interim funding from outside sources; and (3) achieve and maintain positive cash flow and profitable operations.There can be no assurance that the Company will be able to do so. At the end of fiscal 2009, we completed a series of transactions (the “Recapitalization”) that restructured our debt and senior debt securities.As part of the Recapitalization, we converted $740,000 in principal and $193,330 in interest outstanding on our Convertible Redeemable Promissory Notes into 55,888,021 shares of Series D Preferred Stock.We also exchanged all of the outstanding shares of our Series
